Exhibit 10 (c)

THIRD AMENDMENT TO THE

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

SAUL SUBSIDIARY II LIMITED PARTNERSHIP

THIS THIRD AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SAUL SUBSIDIARY II LIMITED PARTNERSHIP (this “Third Amendment”)
is made as of December 20, 2006.

WHEREAS, the General Partner has determined it is in the best interests of all
of the Partners to increase the percentage rate of the Guaranteed Payment made
under Article 5 of the First Amended and Restated Agreement of Limited
Partnership of Saul Subsidiary II Limited Partnership (the “Agreement”), and to
clarify the method by which such Guaranteed Payment is calculated; and

WHEREAS, the Limited Partner agrees to such increase and clarification; and

WHEREAS, the General Partner and Limited Partner desire to amend the Agreement
to accomplish the same;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending legally to be bound, hereby agree as follows:

1. The first sentence of the definition of “Guaranteed Payment” is hereby
amended in its entirety to read as follows: “Guaranteed Payment” means an amount
equal to the product of (x) 9.0 percent (on a quarterly basis) and (y) the
invested capital (as hereinafter defined) as of the last day of a calendar
quarter of the Partner to whom a Guaranteed Payment is being made under
Section 5.2.”

2. The definition of “Guaranteed Payment” is hereby further amended by adding to
the end thereof the following: “It is the intent hereof that Guaranteed Payments
shall be determined on the basis of invested capital as the same may change from
time to time. Accordingly, to the extent the same has not previously been done,
the invested capital in item (y) of the first sentence of this definition shall
be changed each quarter, as necessary, starting with the last calendar quarter
of 2006, to reflect any changes in the cash and Net Asset Value of the assets of
the Partnership as of the date of each calculation of a Guaranteed Payment.”



--------------------------------------------------------------------------------

3. Except as herein amended, the Agreement is hereby ratified, confirmed and
reaffirmed for all purposes and in all respects.

IN WITNESS WHEREOF, the General Partner and Limited Partner have executed this
Third Amendment effective for all purposes as of the date first above written.

 

GENERAL PARTNER: SAUL CENTERS, INC., a Maryland corporation By:  

/s/

Name:  

B. Francis Saul III

Title:  

President

 

LIMITED PARTNER: SAUL HOLDINGS LIMITED PARTNERSHIP By: Saul Centers, Inc.,
general partner By:  

/s/

Name:  

B. Francis Saul III

Title:  

President